DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  the word “an” in line 3 appears to be a typo error and should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a third tapered portion” in line 4; however, claim 1, which claim 7 depends on, does not recite “a first tapered portion” and “a second tapered portion” and it’s unclear if they are essential. Therefore, claim 7 is considered indefinite. The Examiner suggests amending claim 7 to depend on claim 6 where “a first tapered portion” and “a second tapered portion” are initially recited in order to overcome the 112 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rickman et al. (US PG Pub 2015/0207296 A1).
Regarding claim 1, Rickman discloses a wavelength tunable laser device (12, FIGS. 5a-b, [0063]) comprising: 
a substrate (an SOI waveguide platform, FIG. 1b, [0068]) including silicon (Si substrate, FIG. 1b), the substrate having a waveguide (Si waveguide, FIG. 1b); 
a first semiconductor element (a Gain chip 2, FIG. 5a, [0068]) bonded to the substrate, the first semiconductor element including an active layer of a group III-V compound semiconductor (“A common technique is to introduce a piece of gain material such as III-V gain material (often referred to as a gain chip) to a SOI photonic integrated circuit,” [0004]); and 
a second semiconductor element (a DS-DBR 33, FIG. 5b, [0085]) bonded to the substrate, the second semiconductor element facing to the first semiconductor element in a direction along which light emitted from the first semiconductor element propagates (the DS-DBR 33 faces the Gain chip 2 in a direction along which light emitted from the Gain chip 2 propagates, FIG. 5a), the second semiconductor element including a grating (33 is a DBR grating, FIG. 5b), 
wherein the grating selects a wavelength of the light (“the transmittance spectrum, 94 of the DS-DBR will change when a current/voltage is applied to one of the electrodes (in this case the third electrode),” FIG. 6, [0088]).
Rickman further discloses “embodiments of this invention can involve first incorporating SiGe bulk or QW material in the region designated for the DBR grating, having the SiGe composition or QW layers engineered to have the right band-edge absorption that gives the strongest index change with minimal absorption increase” ([0024]).
Rickman does not disclose the DBR grating formed of a group III-V compound semiconductor.
However, it’s known in the art to form MQW/QW layers with a group III-V compound semiconductor. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the DBR grating with a group III-V compound semiconductor in order to obtain strongest index change with minimal absorption increase, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 2, Rickman discloses the grating includes a first partial grating (a first part of the DS-DBR 33 on the left side with a first grating period, FIG. 5b), a second partial grating (a second part of the DS-DBR 33 on the right side with a second grating period, FIG. 5b), and a reflecting portion (a SG-DBR 31, FIG. 5b, [0085]) arranged in order from a side of the first semiconductor element along an extending direction of the waveguide, the first partial grating and the second partial grating select the wavelength of the light (FIG. 6, [0088]), and the reflecting portion reflects the light having the wavelength ([0090]).
Regarding claim 8, Rickman discloses the substrate includes a silicon oxide layer (BOX or a buried oxide layer, FIG. 1b) and a silicon layer (Si waveguide, FIG. 1b) stacked on the silicon oxide layer, the waveguide is formed of the silicon layer.
Regarding claim 9, same rejection as applied to claim 1 is maintained since the method claim 9 contains substantially the same limitations as the product claim 1.
Allowable Subject Matter
Claims 3-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kojima et al. (US PG Pub 2020/0174194 A1) discloses a waveguide tunable laser device (FIG. 11A) comprising a gain chip (1110) stacked on a SOI chip (1150) and an output of the gain chip edge coupled to a grating (1165), but fails to disclose the grating formed of a group III-V compound semiconductor and selects a wavelength of the light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828